Citation Nr: 0923549	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied entitlement to 
service connection for a back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In the Veteran's November 2004 claim and a December 2004 
letter, the Veteran detailed his medical examination and 
treatment history, including providing the names and 
addresses of treatment providers, and the dates of treatment.

The Veteran has been diagnosed with various back 
disabilities.  For example, Dr. Loftman's April 1995 
operative report diagnosed the Veteran with left L4-5 
recurrent herniated lumbar disk.  The Veteran's service 
treatment records indicate that in February 1970 the Veteran 
injured his back while playing basketball, resulting in back 
pain due to a low back strain.  Furthermore, the Veteran's 
medical records, including Dr. Cohen's September 1981 report 
and an undated admission note from Franklin Square Hospital, 
state that the Veteran had experienced back pain many times 
over the previous ten years since his in-service injury and 
that his back condition seemed to have progressively worsened 
since that time.  This is consistent with the Veteran's 
written statement in his claim that he had back pain and 
problems since his in-service injury and had been treated 
during the previous 25 years by chiropractors, acupuncture 
doctors, VAX-D doctors, and physical therapists.   Given this 
evidence and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's back disability may be 
associated with his service. 

As there is evidence of a current back disability, an in-
service back injury, and evidence as to continuity of 
symptomatology indicating the Veteran's back disability may 
be related to the in-service back injury, VA's duty to obtain 
an examination as to the nature and etiology of the Veteran's 
back disability is triggered.  Such an examination is needed 
to obtain a competent medical opinion as to whether there is 
a relationship between the Veteran's back disability and 
service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to 
determine the nature and etiology of the 
Veteran's current back disability.  All 
indicated tests and studies 
should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

        The examiner should opine as to whether it is at 
least as
likely as not (50 percent probability or more) that 
the current back disability is related to the 
Veteran's in-service back injury.  The examiner 
must provide a rationale for each opinion.

The examiner is advised that the Veteran is 
competent to report his in-service back injury and 
his symptoms; and such reports must be considered 
in formulating any opinions.

        3.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

